An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-337
                        NORTH CAROLINA COURT OF APPEALS

                             Filed:     21 October 2014

STATE OF NORTH CAROLINA

      v.                                        Mecklenburg County
                                                Nos. 11 CRS 242221-22, 24
TAVARES LAQUIN JETER



      Appeal by defendant from judgments entered 16 July 2013 by

Judge Eric L. Levinson in Mecklenburg County Superior Court.

Heard in the Court of Appeals 22 September 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Phyllis A. Turner, for the State.

      Bryan E. Gates, Jr. for defendant-appellant.


      McCULLOUGH, Judge.


      Defendant Tavares Laquin Jeter appeals from the judgments

entered    after    a   jury    found    him     guilty   of    robbery    with    a

dangerous weapon, conspiracy to commit robbery with a dangerous

weapon, and felonious breaking or entering.                 Defendant contends

the   trial   court     erred   by    denying    his   motion    to   dismiss     the

robbery charge because the State’s evidence showed he took no

active role in the commission of the offense.                  We find no error.
                                       -2-
      At about noon on 15 September 2011, Gary Parsons opened his

front door and was attacked by two men who were waiting outside.

Mr. Parsons saw a gold Chevrolet parked in front of his house.

The men “bum-rushed” Mr. Parsons, then punched him repeatedly

and used a taser or stun gun to subdue him and drag him into a

bathroom.     Mr. Parsons suffered injuries to his head and neck.

During the struggle, two more men, including defendant, came

into the house.       The men did not interfere with the attack.                       A

few   days     later,     Mr.    Parsons      identified       defendant        in     a

photographic     lineup    and    indicated        he   was   seventy    to   eighty

percent (70 – 80%) certain of the identification.                       Mr. Parsons

described defendant as albino.

      While    Mr.   Parsons     was   in    the    bathroom,    he     could    hear

footsteps throughout the house.              After about five minutes, Mr.

Parsons heard the house’s front door slam and emerged from the

bathroom to find that several items were missing from his home,

including a television, laptops, and a cell phone.                      One of Mr.

Parsons’     neighbors    saw    defendant    exit      Mr.   Parsons’    home       and

leave in a gold Chevrolet, and another neighbor saw an albino

man get into a gold car.           After the men left, Mr. Parsons went

to a neighbor’s house to get help.
                                             -3-
       At about the same time as the robbery, an undercover police

officer       working    in     Mr.     Parsons’     neighborhood      saw   a     gold

Chevrolet traveling at a high rate of speed toward I-485 and

followed it until a license plate check revealed no outstanding

warrants or other reason to follow it.                 A few minutes later, the

officer heard about the robbery at Mr. Parsons’ home and the

description of the getaway car, so he and another officer waited

at the address listed on the car’s registration.                     At about 2:00,

a gold Chevrolet arrived at the address.                       The car’s occupants

went inside the house for about fifteen minutes, then returned

to the car and went to a fast food restaurant.                      When officers in

marked police cars attempted to block the car in the restaurant

parking lot, it sped away.              After a short chase, the driver fled

on foot, but officers were able to detain a female passenger and

the    car.      In     the    trunk,    officers      found    a    television    and

computers.       Defendant’s fingerprints were lifted from the base

of the television.            Officers also found a cell phone in the car

that had defendant’s phone number saved as a contact.

       A jury found defendant guilty of robbery with a dangerous

weapon, conspiracy to commit robbery with a dangerous weapon,

and breaking or entering.               The trial court sentenced defendant

to    an   active     term    of   51   to    71   months   imprisonment     for    the
                                             -4-
robbery conviction.            The trial court consolidated the remaining

convictions      into      a     judgment          imposing    20     to    33   months

imprisonment, suspended the sentence, and placed defendant on 30

months of supervised probation.                Defendant appeals.

    In his sole argument, defendant contends the trial court

erred    by    denying    his    motion       to    dismiss    the    robbery    charge

because there was no evidence he took an active role in the

crime.    We disagree.

    “When a defendant moves to dismiss a charge against him on

the ground of insufficiency of the evidence, the trial court

must determine ‘whether there is substantial evidence of each

essential element of the offense charged and of the defendant

being the perpetrator of the offense.’”                       State v. Garcia, 358
N.C. 382, 412, 597 S.E.2d 724, 746 (2004) (citation omitted),

cert. denied sub nom Garcia v. North Carolina, 543 U.S. 1156,

161 L. Ed. 2d 122 (2005).                    “In reviewing challenges to the

sufficiency of evidence, [the appellate court] must view the

evidence in the light most favorable to the State, giving the

State    the   benefit     of    all    reasonable       inferences.”        State    v.

Scott, 356 N.C. 591, 596, 573 S.E.2d 866, 869 (2002) (citation

omitted).       “The     test   of     the    sufficiency      of    the   evidence   to

withstand the defendant’s motion to dismiss is the same whether
                                     -5-
the evidence is direct, circumstantial, or both.”                 State v.

Vause, 328 N.C. 231, 237, 400 S.E.2d 57, 61 (1991).

    Armed robbery is defined by statute:

           Any person or persons who, having in
           possession or with the use or threatened use
           of any firearms or other dangerous weapon,
           implement or means, whereby the life of a
           person   is    endangered    or    threatened,
           unlawfully   takes   or   attempts   to   take
           personal property from another or from any
           place of business, residence or banking
           institution or any other place where there
           is a person or persons in attendance, at any
           time, either day or night, or who aids or
           abets any such person or persons in the
           commission of such crime, shall be guilty of
           a Class D felony.

N.C. Gen. Stat. § 14-87(a) (2013) (emphasis added); see State v.

Willis,   127   N.C.   App.   549,   551,   492 S.E.2d 43,   44    (1997)

(defining the essential elements of armed robbery).                   “By its

express terms G.S. 14-87 extends to one who aids and abets in an

attempt to commit armed robbery.”           State v. Dowd, 28 N.C. App.
32, 38, 220 S.E.2d 393, 397 (1975).

    Our courts have defined aiding and abetting:

           A person is not guilty of a crime merely
           because he is present at the scene even
           though he may silently approve of the crime
           or   secretly   intend  to   assist  in  its
           commission; to be guilty he must aid or
           actively encourage the person committing the
           crime or in some way communicate to this
           person his intention to assist in its
           commission.   The communication or intent to
                                          -6-
            aid does not have to be shown by express
            words of the defendant but may be inferred
            from his actions and from his relation to
            the actual perpetrators.

State v. Goode, 350 N.C. 247, 260, 512 S.E.2d 414, 422 (1999)

(citations omitted).

    Although defendant is correct that mere presence at a crime

scene is insufficient to support an inference of guilt,                          the

evidence in this case was sufficient to withstand defendant’s

motion to dismiss the robbery charge.                     Although Mr. Parsons

testified that defendant did not take an active role in beating

him and he did not witness the perpetrators take property, the

evidence    supports        an   inference       that    defendant     aided     his

accomplices in robbing Mr. Parsons.

    First, defendant and another man entered the house together

minutes after the first two men rushed the door and attacked Mr.

Parsons.    During the assault on Mr. Parsons, during which the

two assailants struck Mr. Parsons and used a stun gun to subdue

him, defendant stood just a few feet away without intervening or

protesting.    Mr. Parsons identified defendant and saw a gold

Chevrolet   parked     in    front   of    his   house    at   the   time   of   the

offense.    Other witnesses saw defendant leave the house and get

in a gold Chevrolet, and police officers later recovered the

stolen property from a gold Chevrolet.                  Most significantly, the
                                       -7-
perpetrators      took    a    television     and   other    property    from   Mr.

Parsons’    home,    and        defendant’s     fingerprints     were     on        the

television police recovered from the gold Chevrolet.                     Finally,

defendant’s phone number was saved as a contact on a cell phone

found in the car.

    All of this evidence, taken together and in the light most

favorable   to     the    State,    demonstrates      that    defendant       had    a

relationship with his accomplices and took an active role in

removing    the     stolen        property     from    Mr.     Parsons’        home.

Accordingly, defendant was more than a mere bystander to the

commission of the robbery and we find no error in the trial

court’s    denial    of       defendant’s    motion   to    dismiss     the    armed

robbery charge.

    No error.

    Judges CALABRIA and GEER concur.

    Report per Rule 30(e).